DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	Applicant's submission filed on 11/22/2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The amendments filed to the disclosure on 11/22/2021 overcome the prior objections to the specification which are withdrawn.  The amendments to the specification filed 11/22/2021 are accepted.   

Claim Objections
3.	The objections to claims 3 and 5 are withdrawn in view of the appropriate correction filed.

Claim Rejections - 35 USC § 102
4.	The rejection of claims 1-2, 4-9, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2013/0244071) is withdrawn in view of the claim amendments filed in conjunction with Applicant’s persuasive arguments.  All rejections pending from this are also withdrawn.  
It is noted that Applicant’s arguments with respect to Morimoto et al. (US 2006/0222937) are persuasive, wherein the insulating tape 12 (relied upon to teach the anti-puncture cushion) is analogous to the ending adhesive 390e of Lee, wherein given this entity already exists in Lee, there is no motivation to add it in duplicate to Lee in view of Ex parte Tessler, Appeal 2012-006616, PTAB 2014 which can be summarized as advantageous function X (or entity) provided by reference B is not a proper reason to combine if reference A already has advantageous function X (or entity).  The Board reasoned that since the primary reference to Kolk already allowed remote temperature regulation, a person of ordinary skill in the art would not view Petite's remote control as a reason for modification.  Thus, there is no reason to add the ending adhesive of Morimoto 12 to the cathode of Lee given the cathode already has an ending adhesive 390e.  In other words, if the adhesive 12 of Morimoto were added to the cathode and wound configuration of Lee, it would be placed not in the position annotated by the examiner in the prior office action (see rejection of claim 3), but rather, in the identical location as 390e (i.e., where the cathode ends).  
	Furthermore, while there are three insulating protective tapes provided in Morimoto, they do not meet the claimed configuration.  Figure 2 illustrates all three tapes (12, 14, 14), wherein what would be the “tail protective adhesive” (innermost tape 14) is not directly on the same side (“first side face”) as what would be the “anti-puncture cushion” (outermost insulating tape 14).  They are on opposites sides from one another, wherein the claim requires each of them to be directly on the first side face of the cathode current collector.  Furthermore, there is no reason to modify the position thereof of either of the tapes 14, 14 such that they are on the same side given their function as taught in P29 of Morimoto, wherein a reference cannot be modified if the modification changes the intended function/purpose (which would be the case if either of tapes 14, 14 which switched to the other face of the cathode current collector).  Accordingly, Morimoto fails to meet the claim features in either fashion of a primary or secondary reference against the claims.  

Election/Restrictions
5.	This application is in condition for allowance except for the presence of claims 15-18 and 20 directed to an invention non-elected without traverse in the response filed 7/13/2020.  Accordingly, claims 15-18 and 20 have been cancelled.

Allowable Subject Matter
6.	Claim 1, and thus dependent claims 2-14 and 21 are allowed.  The following is an examiner’s statement of reasons for allowance:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the limitations presented in the independent claim, and specifically the features as presented in combination with the limitation of:
“…the wound bare electric roll is formed by rolling the cathode sheet, the separator, and the anode sheet, such that the anti-puncture cushion at least wraps around one corner of the anode sheet.”

P54 of the instant application PGPUB teaches that the anti-puncture cushion 16 stays on an outer side of one of two corners of the cathode current collector at the top and bottom of the bare electric roll.  For clarity of the record, the Examiner’s understanding of this feature is expanded upon below.  Fig. 1 of the instant application illustrating the cathode sheet is annotated below:  


    PNG
    media_image1.png
    667
    552
    media_image1.png
    Greyscale


Thus, when the wound bare electric roll is rolled (see at least Fig. 2) utilizing the above cathode sheet, the anti-puncture cushion 16 wraps around (given the positioning and placement of the anti-puncture cushion 16 at the turn or winding point of the roll) what would be respective corners of the anode sheet, or as claimed, “at least wraps around one corner of the anode sheet.”
	In an update of the prior art search, the reference to Kawabe et al. (WO 2013/133167) (machine translation provided) was found which is considered the closest prior art of record after those applied above, wherein Kawabe teaches the following wound roll and adhesives 3 (wherein for clarity the Examiner has added letters (A, B, C, etc.) to each of the 3’s for easy designation):

    PNG
    media_image2.png
    573
    369
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    244
    178
    media_image3.png
    Greyscale

Kawabe thus teaches a wound bare electric roll comprising a cathode sheet 5 with an uncoated region of the current collector as illustrated on which electrode terminal 4 is positioned and active material 8, wherein the adhesive tapes 3 are applied such that there is a tail comprising an ending adhesive 3A on an ending adhesive zone, “anti-puncture cushion” 3B on a first tail exposed zone, and tail protective adhesive 3C on tail adhesive application zone, each of which are arranged directly on a first side face of the cathode current collector as shown above and in the order of closeness to the head (innermost end of the cathode sheet) as claimed.
	The missing feature of Kawabe is that the anti-puncture cushion 3B does not wrap around one corner of the anode sheet 6 given it is smaller in length (from top to bottom in the figure) than each of the separator 7 and the negative electrode 6 such that the feature is not achieved.  There is no teaching or motivation to modify the anti-puncture cushion 3B of Kawabe such that it extends beyond the cathode 5 to achieve the feature claimed, wherein the feature is the gist of 
	Other notable art pertinent to the field of endeavor includes Park (US 2010/0035132) and Jang et al. (US 2007/0154787), each teaching a plurality of insulating tapes applied to an electrode assembly; however, the tapes are applied directly to the separator which forms the outermost layer of the winding, and not to the cathode as claimed is the case in the present scenario.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting & Terminal Disclaimer
7.	The rejection of claims 1-14 and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10  of U.S. Patent No. 9,780,403 is withdrawn in view of the proper Terminal Disclaimer filed on 11/22/2021 which has been approved.  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729